Citation Nr: 1738449	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Cleveland, Ohio, regional office (RO).

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in June 2013.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.207 (2016).  In November 2015, the Board sent a letter to the Veteran explaining that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  

This appeal was previously before the Board in April 2014 when it was remanded for additional development.  It was returned to the Board in February 2016 and once again remanded.  It was returned to the Board and in April 2017 again remanded.  A SSOC was issued in June 2017, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 







FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's PTSD is etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

As the Board's decision herein grants entitlement to service connection for PTSD, it constitutes a complete grant of the benefits sought on appeal, hence no further action is required to comply with the VCAA and the implementing regulations in regards to these issues. 

II. Service Connection

A.  Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); with a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-stressor occurred.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
B. Facts and Analysis

The Veteran seeks entitlement to service connection for a psychiatric disorder, which he asserts is related to a physical and sexual assault that occurred during his period of service.   

The Veteran's STRs are silent for any psychiatric conditions.  

Post-service, the first report of mental health treatment is a record from April 1971, when the Veteran was admitted to the VA Chillicothe hospital.  The Veteran stated his reason for coming was because following a car accident in early April 1971, in which he was hit, he became increasingly nervous to the point he had the shakes and crying spells.  Mental examination showed a calm, clean individual with blank facial expressions.  He reported being depressed occasionally and having suicidal thoughts.  Over Christmas 1970, he reported almost slashing his wrists because of problems and an inability to hold a job.  He was diagnosed with a personality disorder. 

At a November 2007 VAMC psychology visit, the Veteran was diagnosed with depression.  The Veteran was noted as having symptoms of PTSD, with the trauma of being choked by a sergeant while in service.  

In April 2010, the Veteran submitted a statement in support of his claim for PTSD.   He reported that during service he would find out friends had been killed during service.  He reported an instance when working in the mess hall, and a sergeant was drunk and began to choke him.  He reported that while at Grissom Air Force Base, a mechanic was sucked into the intake of one of the engines.  In a June 2010 statement, the Veteran stated again that his sergeant choked him, and took him to several homes.   

In a July 2011, statement Dr. A. S., stated that the Veteran began receiving mental health care at the Chalmers P. Wylie Ambulatory Care Center in October 2007.  Dr. S. began treating the Veteran in May 2010.  Dr. S. stated the Veteran consistently and credibly reported experiencing a physical assault by his supervisor, specifically being attacked and chocked.  The Veteran has continued to experience psychological symptoms related to the event, including symptoms of PTSD and major depressive disorder.   

In a February 2013, statement from Dr. A. S. of the VAMC, she stated that the Veteran has credibly reported experiencing a physical assault by his supervisor while on active duty, including being attacked and choked without warning.  Since that time the Veteran has experienced symptoms of PTSD and major depressive disorder.  

In a May 2013, statement, Dr. A. S., again reiterated that the Veteran has PTSD, and major depressive disorder (MDD), related to his time in service, specifically the choking incident.  She noted the Veteran had indicated he did not report the incident because he had no physical evidence, and the sergeant outranked him.  The Veteran reported abusing alcohol after this event.  

The Veteran's spouse submitted a statement in June 2013, attesting that the Veteran told her he was attacked and choked during service.  She stated he has anger and trust issues, anhedonia, and no empathy or love.  His brother D. F., submitted a statement June 2013 that following the Veteran's discharge from service, he behaved differently, and showed signs of depression.   

In May 2014, M. M., MSW, LCSW, submitted a statement attesting that the Veteran has PTSD, chronic with delayed onset secondary to military sexual trauma, and MDD.  The Veteran reported being physically and sexually assaulted by his immediate officer during service.  He reported becoming depressed and attempting suicide by a motor vehicle accident, specifically a head on collision with another vehicle, in order not to return to the unit.  Military personnel records note the Veteran was AWOL in January 1970.  

In May 2014, the Veteran was afforded a VA examination.  The examiner concluded the Veteran does not have PTSD, but has recurrent MDD, a personality disorder, and alcohol use disorder.  He has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran provided a letter from his counselor at the Vet Center.  

In the counselor's letter, Mr. M., reported that the Veteran says he was physically/sexually assaulted by his immediate officer and experienced both sexual harassment and sexual assault by his fellow enlisted soldiers.  The Veteran reported he became depressed and attempted suicide by automobile, specifically a head on collision with another vehicle in order to not return to the unit.  Additionally, the Veteran had recently requested treatment for Military Sexual Trauma from the Columbus Vet Center.  Mr. M. diagnosed the Veteran with PTSD, chronic, with delayed onset secondary to Military Sexual Trauma and MDD, single episode, moderate with psychotic features.  Notably, the Veteran had been hospitalized in Chillicothe at the VA in April 1971, at which time he reported being increasingly nervous, and was diagnosed with a personality disorder.  He also sought mental health treatment in October 2007, and a report notes the Veteran was diagnosed with depression and PTSD from childhood and military service.  The Veteran reported his most traumatic experience as having occurred in October/November 1967, when he said the sergeant who ran the mess hall choked him, and made sexual gestures.  The examiner concluded this stressor meets the criteria for a diagnosis of PTSD.  The examiner concluded the stressor was related to personal assault, however there are no markers that may substantiate the stressor.  However, a May 2014, letter from his treating provider, noted the Veteran requested treatment for military sexual trauma.  A second stressor identified by the Veteran was the trauma of seeing a service member sucked into the engine of a plane, this however was not identified as adequate to support the diagnosis of PTSD.  A third incident, was described as occurring in January 1970, when the Veteran attempted suicide by way of a car accident.  This was deemed to meet the criteria to support a diagnosis of PTSD.  In terms of a diagnosis of PTSD, the examiner stated he did not feel capable of offering this diagnosis with any level of scientific certainty.  During the examination the veteran was administered several psychological instruments, 2 of the instruments assessed the validity of his symptom reports, on one instrument he scored just above the acceptable cut off score while on the other instrument his responses because he exceeded the cutoff score, which raises concerns regarding the accuracy of any PTSD diagnosis.  The Veteran was also administered the MMPI-2 on the different validity scales of the MMPI to the veteran's responses were significantly elevated rendering the profile on interpretable.  This pattern of responding is suggestive of an overreporting of symptoms.  The examiner concluded that due to inconsistencies in the Veteran's report, it was not possible to offer a diagnosis of PTSD without resorting to mere speculation.  The examiner stated that the Veteran did not identify the motor vehicle accident as a stressor, and that the accident does not meet the criteria for PTSD. As for depression, the examiner stated that the Veteran may have had depression in 1970, however the first mention of depression post-service was in 2000 (per the 2007 report), and there is not a clear documented continuation of symptoms during the 30 years span.  

In an October 2014, statement, Dr. D. D., stated that it is impossible to link the depression and alcohol use to his military service with any level of scientific certainty.  However, his personality disorder would be considered a long standing disorder that has its origins in adolescence, and would not be permanently aggravated or exacerbated by military service.  

In a March 2016 statement in support, the Veteran reported that the January 1970 motor vehicle accident was an attempted suicide.  He stated he contacted the London, Ohio, police department for a copy of the accident report, and was informed the records had been destroyed.  He stated he did not discuss the sexual assault during service while treated at the Chalmers clinic, as he could not bring himself to talk about it.  It was not until he started with the Vet Center that he felt comfortable enough with a counselor to open up about the incident.  He stated he realized he should have reported the incidents during service, however he was only 19 years old, and afraid of the perpetrator, as he was his superior.  

In May 2016, a statement was received from the Veteran's treating provider M. M., a LCSW at the VAMC.  The Veteran was noted as having PTSD, chronic in nature, secondary to sexual assaults while on active duty.   

In June 2017, the Veteran's therapist submitted a statement attesting that the Veteran reportedly experienced sexual harassment and was sexually assaulted.  The Veteran reported one major suicide attempt in 1970, by means of a head on auto collision.  Dr. L. B., concluded that the Veteran's PTSD is more likely than not a direct result of his military sexual trauma.  
 
June 2017, the Veteran stated that the VA examiner's opinion was faulty as the examiner stated a conclusion could not be reached without resorting to speculation.   The Veteran pointed out that the examiner ignored the favorable opinions.  

The evidence shows that there are conflicting medical opinions of record with regard to the matter of whether the Veteran has an acquired psychiatric disorder due to service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board finds the Veteran's account of the in-service physical and sexual assault credible.  The Veteran has consistently stated through the course of the appeal, that he has suffered from a psychiatric disorder since his time in service that is related to an incident with his supervisor.  His spouse and brother, have submitted statements attesting to his psychiatric disorder.  The Veteran's brother stated the Veteran behaved differently upon discharge from service.  Accordingly, there is sufficient, credible evidence that the Veteran was assaulted in service.

Though the VA examiner concluded a diagnosis of PTSD could not be made without resort to mere speculation, there are statements in support of the Veteran's claim and positive medical opinions.  Dr. A. S., reported the Veteran began receiving mental health care in 2007, and had consistently and credibly reported a physical assault by his supervisor and continued to experience symptoms of PTSD and MDD.  In May 2014 and May 2016, the Veteran's treating provider M. M., a LCSW, stated the Veteran had PTSD, chronic in nature, secondary to sexual assaults while on active duty.  And finally, in June 2017, Dr. L. B. submitted a statement that the Veteran's PTSD was more likely than not a direct result of his military sexual trauma.  The Board finds that these opinions are probative, as they are based on examination of the Veteran, and the Veteran's credible statements concerning his mental health history.  Furthermore, the record indicates that Dr. A. S., Dr. L. B., and the LCSW M. M., are professionally qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007). 

The Veteran has been diagnosed with PTSD during the appeal period, the Board finds that his reports of the in-service sexual assault are credible and that multiple treatment providers have assessed his PTSD as related to the in-service sexual assault.  The Board concludes that the preponderance of the evidence is for this claim and entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.  




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


